DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (2016/0177375).
Claim 1
 	Abate et al. (2016/0177375) discloses providing a micro droplet, wherein the micro droplet comprises a fluid and a fluorescent molecule (Para. 0032), and at least one microorganism (tumor cells) producing a viscosity modulating substance (incubating the microdroplet, Para. 0007); in the microfluidic system (Fig. 14, Ref. A), exciting the fluorescent molecule in said micro droplet by applying light (Fig. 14, Ref. Laser) to the micro droplet (See Fig. 14), and measuring the resulting fluorescence emitted (Fig. 14, Ref. PMT) from the micro droplet thereby determining the viscosity of the fluid in the micro droplet (Para. 0137).  

    PNG
    media_image1.png
    446
    697
    media_image1.png
    Greyscale

Claim 2
 	Abate et al. (2016/0177375) discloses the fluorescence emitted by the fluorescent molecule depends on the viscosity of the fluid in the micro droplet (It is inherent that fluorescent is dependent on viscosity of the fluid because different viscosities of fluid will produce different fluorescence).  
Claim 3
  	Abate et al. (2016/0177375) discloses the fluorescent molecule undergoes rotational diffusion that is inversely proportional to the viscosity of the fluid in the micro droplet (Para. 0172-0173
Claim 6
 	Abate et al. (2016/0177375) discloses the fluorescent molecule is introduced into the micro droplet during the formation of the micro droplet, or after the formation of the micro droplet by a method such as nanoinjection or picoinjection (Para. 0033).  
Claim 10
 	Abate et al. (2016/0177375) discloses the microorganism influences the viscosity by secreting a substance into the fluid (Para. 0090; The drops are incubated to allowing the yeast to secrete their product).  
Claim 11
 	Abate et al. (2016/0177375) discloses providing a composition comprising at least one microorganism or cell (micro droplet has a cell or microorganism; Para. 0121), optionally subjecting said microorganism or cell to a reaction that leads to a change in the genetic material of at least one microorganism or cell (adding a reagent; Para. 0121), which results in the production of a viscosity modulating substance (incubating the microdroplet, Para. 0007), encapsulating the microorganism or cell obtained into a micro droplet (Para. 0127), wherein each micro droplet statistically comprises only one microorganism or cell (Para. 0115; biomarkers may be detected and analyzed for a particular cell); measuring the viscosity in each of the micro droplets (Para. 0137); optionally isolating the micro droplets with the desired viscosity, thereby isolating microorganisms or cells that produce viscosity-modulating compounds with the desired properties (wherein jetting the reagent includes adding a viscosity-increasing agent or surfactant. [0263] ).  
Claim 12
 	Abate et al. (2016/0177375) discloses performed by a reaction selected from the group of genetic modification, natural transformation, transduction by phage, conjugation and random mutagenesis, or any other means of modifying the genetic code (Para. 0115;  transcripts and/or genetic signatures in the cell's genome).  
Claim 13
 	Abate et al. (2016/0177375) discloses the micro droplets with the desired viscosity are isolated by fluorescence activated sorting (Para. 0528 PCR Analysis and FACS Sorting of Azopira/E. Coli Mixture).  
Claim 14
 	Abate et al. (2016/0177375) discloses the microorganisms are bacteria (Para. 0072).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 7, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (2016/0177375).
Claim 4
	Abate et al. (2016/0177375) discloses the claimed invention except for measuring the fluorescence emitted from the micro droplet is performed by determining the fluorescence anisotropy signal when the fluorescent molecule undergoes rotational diffusion, and/or by measuring the emission intensity when the fluorescent molecule is a molecular rotor. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Abate et al. (2016/0177375) with the measuring the emission intensity when the fluorescent molecule is a molecular rotor since it was well known in the art that measuring the molecular rotor form twisted intramolecular charge transfer states upon photoexcitation, therefore allowing two competing deexcitation pathways. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5
	Abate et al. (2016/0177375) discloses the claimed invention except for the fluorescent molecule is selected front the group of benzonitrile-based fluorophores benzylidene malononitriles, stilbene,. arimethene dyes etc.. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Abate et al. (2016/0177375) with the different types of fluorescent molecules since it was well known in the art that using different fluorescent molecule for different types of applications results in better fluorescent detection, therefore improving overall measurement results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7
	Abate et al. (2016/0177375) discloses the claimed invention except for the micro droplet has a volume of between 10 pL and 5000 nL. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Abate et al. (2016/0177375) with the different volume range of the micro droplet since it was well known in the art that different volumes would better in different applications, therefore improving the accuracy of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 16-19	
 	Abate et al. (2016/0177375) discloses the claimed invention except for the benzonitrile-based fluorophore is dimethylamino benonitrile (DMABN); the benzylidene mnalononitrile is 9-(2.2-dicyanovinytjulidine (DCVJ); the stilbene is (p-DASPMI); arimethene dye is crystal violet. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Abate et al. (2016/0177375) with the different molecules listed above since it was well known in the art that using the different molecules listed above allows for different fluorescence markers, therefore allowing different characteristics to be detected. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
In the remarks filed September 6, 2022 on page 5-6, applicant respectfully takes the position that the amended claims 1 and 11 and their dependent claims should be considered to be novel. Applicant takes the position that Abate, does not disclose the claimed method for determining viscosity in a micro droplet in which the micro droplet comprises a fluid, a fluorescent molecule, and at least one microorganism producing a viscosity-modulating substance. The office respectfully takes the position that applicant’s specification fails to define a viscosity-modulating substance and therefore, Abate clearly discloses the use of a “surfactant” that can change or lower the viscosity of the microdrop, therefore reading on the amended claim limitation (See Para. 0117). Abrate further discloses in Para. 0228 the reagent includes adding a viscosity-increasing agent or surfactant. Under the broadest reasonable interpretation, a surfactant or reagent can be a viscosity modulating substance in view of the claim limitations, since it was not define in applicant’s specification. Therefore, claims 1, 11 remain rejected as indicated in the above rejection. Claims 2-3, 6, 8-10, 12-14 remain rejected because they depend on rejected claims 1 and 11. 
On pages 6-8 applicant respectfully takes the position that the rejection of claims 4-5, 7, 16-19 is not obvious. Applicant respectfully takes the position that Applicant's claimed methods allow selecting microorganisms that produce compounds that have a desirable viscosity based on the principle that a change in the viscosity in the microdroplet determines a change in the fluorescence emitted/detected. The office respectfully takes the position that the claim limitations only discloses a microorganism producing a viscosity modulating substance and does not disclose selecting microorganisms that produce compounds that have desirable viscosity. For that reason Abate reads on the claim limitations Under the broadest reasonable interpretation and claims 4-5, 7, 16-19 remain rejected as indicated in the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 26, 2022